         Case: 1:20-cv-02406 Document #: 1 Filed: 04/20/20 Page 1 of 5 PageID #:1




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                               )
SOUTHWEST AREAS PENSION FUND;                               )
and CHARLES A. WHOBREY, as Trustee,                         )
                                                            )    Case No. 20-cv-02406
                                  Plaintiffs,               )
                                                            )    District Judge
                     v.                                     )
                                                            )    Magistrate Judge
BROWN’S BUN BAKING CO.,                                     )
a Michigan corporation;                                     )
                                                            )
                                  Defendant.                )


                                                 COMPLAINT

          Plaintiffs, Central States, Southeast and Southwest Areas Pension Fund and Charles A.

Whobrey, one of its present trustees, for a cause of action against Defendant allege as follows:

                                            JURISDICTION AND VENUE

          1.         This is an action for collection of withdrawal liability, interest, and penalties

incurred by an employer as a result of a withdrawal from a multiemployer pension plan.

          2.         This action arises under the Employee Retirement Income Security Act of 1974

(“ERISA”), as amended by the Multiemployer Pension Plan Amendments Act of 1980

(“MPPAA”), 29 U.S.C. § 1001, et seq. This Court has jurisdiction over this action under sections

502(e), 502(f), and 4301(c) of ERISA, 29 U.S.C. §§ 1132(e), 1132(f), and 1451(c).

          3.         Venue lies in this Court under sections 502(e)(2) and 4301(d) of ERISA, 29 U.S.C.

§§ 1132(e)(2) and 1451(d), in that the Central States, Southeast and Southwest Areas Pension Fund

(the “Pension Fund”) is administered at its principal place of business in Chicago, Illinois. Venue

is also proper in this Court pursuant to the forum selection clause contained in the Pension Fund’s



TM: 592871 / 20410014 / 4/20/20                       -1-
         Case: 1:20-cv-02406 Document #: 1 Filed: 04/20/20 Page 2 of 5 PageID #:2




Trust Agreement which designates this district as the appropriate forum for lawsuits to collect

withdrawal liability.

                                                 PARTIES

          4.         The Pension Fund is a multiemployer pension plan within the meaning of sections

3(37) and 4001(a)(3) of ERISA, 29 U.S.C. §§ 1002(37) and 1301(a)(3).

          5.         Plaintiff Charles A. Whobrey is a present trustee and fiduciary of the Pension Fund

within the meaning of section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and he and his fellow

trustees are the plan sponsor of the Pension Fund within the meaning of section 4001(a)(10) of

ERISA, 29 U.S.C. § 1301(a)(10). The Trustees administer the Pension Fund at 8647 West Higgins

Road, Chicago, Illinois.

          6.         Pursuant to sections 502(a)(3) and 4301(a)(1) of ERISA, 29 U.S.C. §§ 1132(a)(3)

and 1451(a)(1), the Trustees, by and through their designated trustee Charles A. Whobrey, are

authorized to bring this action on behalf of the Pension Fund, its participants, and its beneficiaries

for the purpose of collecting withdrawal liability.

          7.         Defendant Brown’s Bun Baking Co. (“Brown’s Bun”) is a corporation organized

under the laws of the State of Michigan.

                                          CLAIM FOR RELIEF

          8.         Plaintiffs hereby reallege and incorporate each and every allegation made in

paragraphs 1 through 7 of this Complaint as though fully set forth herein.

          9.         During relevant times, Brown’s Bun was bound by collective bargaining

agreements with certain local unions affiliated with the International Brotherhood of Teamsters,

pursuant to which Brown’s Bun was required to make contributions to the Pension Fund on behalf

of certain of Brown’s Bun’s employees.



TM: 592871 / 20410014 / 4/20/20                      -2-
         Case: 1:20-cv-02406 Document #: 1 Filed: 04/20/20 Page 3 of 5 PageID #:3




          10.        The Pension Fund determined that on or about December 8, 2019, Brown’s Bun

permanently ceased to have an obligation to contribute to the Pension Fund and/or permanently

ceased all covered operations, thereby effecting a “complete withdrawal” from the Pension Fund

within the meaning of section 4203 of ERISA, 29 U.S.C. § 1383.

          11.        As a result of this complete withdrawal, Brown’s Bun incurred withdrawal liability

to the Pension Fund in the principal amount of $1,704,477.18 as determined under section 4201(b)

of ERISA, 29 U.S.C. § 1381(b).

          12.        On or about January 17, 2020, Brown’s Bun received a notice and demand for

payment of the withdrawal liability issued by the Pension Fund in accordance with sections

4202(2) and 4219(b)(1) of ERISA, 29 U.S.C. §§ 1382(2) and 1399(b)(1). In the notice and demand,

the Pension Fund demanded full payment of the entire amount of the withdrawal liability by

February 1, 2020, pursuant to section 4219(c)(5)(B) of ERISA, 29 U.S.C. § 1399(c)(5)(B), and

Appendix E, § 5(e)(2)(E) of the Pension Fund’s Plan. The amount demanded was $1,704,477.18,

the balance owed at that time on the withdrawal liability.

          13.        Under section 4221(a)(1) of ERISA, 29 U.S.C. § 1401(a)(1), an employer that

timely requests that a fund review a withdrawal liability assessment under section 4219(b)(2)(A)

of ERISA, 29 U.S.C. § 1399(b)(2)(A), may initiate arbitration to dispute the withdrawal liability

within the time frame set forth in section 4221(a)(1) of ERISA, 29 U.S.C. § 1401(a)(1). However,

if the employer does not timely request arbitration under section 4221(a)(1) of ERISA, 29 U.S.C.

§ 1401(a)(1), the withdrawal liability amounts demanded by the fund become due and owing

pursuant to section 4221(b)(1) of ERISA, 29 U.S.C. § 1401(b)(1).

          14.        Here, Brown’s Bun did not timely request review of the withdrawal liability

pursuant to section 4219(b)(2)(A) of ERISA, 29 U.S.C. § 1399(b)(2)(A), and therefore has waived



TM: 592871 / 20410014 / 4/20/20                      -3-
         Case: 1:20-cv-02406 Document #: 1 Filed: 04/20/20 Page 4 of 5 PageID #:4




the right to initiate arbitration pursuant to section 4221(a)(1) of ERISA, 29 U.S.C. § 1401(a)(1).

Consequently, the withdrawal liability amount demanded by the Pension Fund is due and owing

pursuant to section 4221(b)(1) of ERISA, 29 U.S.C. § 1401(b)(1).

          15.        Brown’s Bun has failed to remit the required withdrawal liability payment (or any

part thereof) to the Pension Fund.

          WHEREFORE, Plaintiffs, Central States, Southeast and Southwest Areas Pension Fund

and Charles A. Whobrey, Trustee, request the following relief:

          (a)        A judgment against Defendant, and on behalf of Plaintiffs, pursuant to sections

502(g)(2) and 4301(b) of ERISA, 29 U.S.C. §§ 1132(g)(2) and 1451(b), for --

                     (i)          the past due withdrawal liability payment in the amount of $1,704,477.18;

                     (ii)         interest computed and charged at an annualized interest rate equal

                                  to two percent (2%) plus the prime interest rate established by

                                  JPMorgan Chase Bank, NA for the fifteenth (15th) day of the

                                  month for which interest is charged;

                     (iii)        an amount equal to the greater of interest on the past due withdrawal liability

                                  or liquidated damages of 20% of the past due withdrawal liability; and

                     (iv)         attorney’s fees and costs.

          (b)        Post-judgment interest computed and charged on the entire judgment at an

annualized interest rate equal to two percent (2%) plus the prime interest rate established by

JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month for which interest is charged,

compounded annually; and




TM: 592871 / 20410014 / 4/20/20                             -4-
         Case: 1:20-cv-02406 Document #: 1 Filed: 04/20/20 Page 5 of 5 PageID #:5




          (c)        For such further or different relief as this Court may deem proper and just.

                                                           Respectfully submitted,

                                                           /s/ Matthew B. Wesley
                                                           Matthew B. Wesley (ARDC #6327766)
                                                           Attorney for Plaintiffs
                                                           Central States Funds Law Department
                                                           8647 W. Higgins Road, 8th Floor
                                                           Chicago, Illinois 60631
                                                           (847) 777-4035
          April 20, 2020                                   mwesley@centralstatesfunds.org




TM: 592871 / 20410014 / 4/20/20                      -5-
